Blackford, J.
Indictment for an assault. Plea in ment, that two of the grand jurors who found the hill were above 60 years of age. Demurrer to the plea, and judgment for the defendant.
This plea is founded upon the statute of 1824. R. C. 1824, p. 234. That statute requires the county commissioners to select persons as jurors, who are between the ages of 21 and 60 years. It is very similar to the statute of Westminster 2, ch. 38; which expressly provides, that old men above the age of 70 years shall hot be put on juries. According to the construction given to the statute of Westminster, such old men if returned may be discharged upon their claiming the privilege, but the parly has no right to challenge them. 3 Bac. 759. So, with respect to our statute, men above 60 years are excused from serving on juries, if they choose to claim the privilege, but the party has no right to object cither by challenge or otherwise, because any such men happen to he upon the jury (1).
Whitconib, for the state.
Farnham, for the defendant.
Per Curiam.
THe judgment is reversed, and the proceedings subsequent to the joinder in demurrer are set aside, with costs. Cause remanded, &c.

 The act of 1831 says, that nothing therein shall be so construed as to prevent persons over the age of 60 years frota serving as grand or petit jurats. R. C. 1831, p. 292.